BLANC, Associate J.
The appellant/former wife appeals the trial court’s order of August 27, 1998, which ratifies and approves the July 16, 1998, report of the General Master resolving twelve separate post-dissolution issues. We affirm on all issues but one.
We understand the efforts of the trial court and the general master to fashion a remedy which would appropriately resolve the numerous post-dissolution motions in a manner that would bring closure to the parties. However, we must find that it was error to credit the former husband’s equity in the marital residence subsequently conveyed to the former wife against the former wife’s award of attorney’s fees without evidence establishing the specific amount of attorney’s fees to which the former wife was entitled. The only evidence presented on this issue was the testimony of the former wife that she believed that she owed her attorney $16,-000.00. Evidence of the number of hours reasonably spent, the reasonable hourly rate, and any other relevant factors is necessary to ensure that neither party is short-changed or receives a windfall. Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). We, therefore, remand for an evidentiary hearing to establish the specific amount of attorney’s fees to which the appellant/former wife is entitled.
KLEIN and TAYLOR, JJ., concur.